DETAILED ACTION

Claims 1-24 and 31 were rejected in the Office Action mailed on 09/21/2011. 
Applicant’s response filed 11/04/2021 is acknowledged.  In the response, applicant amended claim 1.  
Claims 1-25 and 31 are pending with claim 25 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This action is made Non-final due to the errors in the double patenting rejection of application 15/559,335.  The corrected rejection is set forth below along with the update to the application become patent number 11109948 B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 27 of copending 15/559,121 (herein ‘121) in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1-3 and 10 of ‘121 in view of Galehr.   
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039, 0066].  Galehr further teaches the holder is held on or in the work holding fixture of a machining device [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘121 as well as having the holder held in a machining device as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks and that the holder is typically held in a machining device thus one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank for example by lot number.  Thus modified ‘121 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 11 of ‘121.  The limitations of Instant claim 3 are met by claim 12 of ‘121.  The limitations of Instant claim 4 are met by claim 13 of ‘121.  The limitations of Instant claim 5 are met by claim 14 of ‘121.  The .
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 5-7, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 19, 23, 27, 29 and 49 of U.S. Patent No. 11185397 B2, herein ‘397, in view of in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the . 
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].  Galehr further teaches the holder is held on or in the work holding fixture of a machining device [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘397 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks and that the holder is typically held in a machining device thus one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank such as a lot number.  Thus modified ‘397 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 1, 4 and 23 of ‘397.  The limitations of Instant claim 5 are met by claim 27 of ‘397.  The limitations of Instant claim 6 are met by claim 27 of ‘397.  The limitations of Instant claim 7 are met by claims 1, 4, 19, and 27 of ‘397.  The limitations of Instant claim 21 are met by claims 1, 4, 23 and 49 of ‘397.  The limitations of Instant claim 22 are met by claims 1, 4, 23 and 29 of ‘397.  The limitations of Instant claim 24 are met by claims 1, 4, 22 and 23 of ‘397.    
Claims 1, 2, 4, 18-21 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 and 21-23 of U.S. Patent No. 11109948 B2, herein ‘948 in view of in view of Galehr (US 2009/0075238).  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1 and 21 of ‘948 in view of Galehr.
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].  Galehr further teaches the holder is held on or in the work holding fixture of a machining device [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘948 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks and that the holder is typically held in a machining device thus one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank such as a lot number.  Thus modified ‘948 meets the claim requirements.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-12, 15-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff.

In regards to claim 1, Althoff teaches a device for producing dental workpieces [Title].  The dental workpiece comprising a blank with first positioning portions (77) that face the holding device [0009, 0071, Fig, 9].  The holding member is arranged to cover 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the bar code of Althoff to include the lot number or color or shade information or shrinkage ratio.   As Althoff teaches the barcode serves to identify the material of the blank and or properties of the blank, a lot number would be an obvious way to identify the material of the blank.  


In regards to claim 2, Althoff further teaches the first positioning portions (77) are convex in shape and the second positioning portions is shaped to be engaged with at least a part of the first positioning portions [0071, Fig. 9].


In regards to claim 3, Althoff further teaches the first positioning portions (49) are convex in shape and the second positioning portions (47) is a concave shape with a 

In regards to claim 6, Althoff further teaches the first positioning portions (77) are columnar shaped [0071, Fig. 9].

In regards to claim 7, Althoff further teaches the blank comprising projecting portions (77) from a circumferential portion with the first positioning portion is arranged on the projecting portion as the face which engages the ridges (76) and the holding member is arranged in at least the projection direction of the projecting portion [0071, Fig. 9].

In regards to claim 8, Althoff teaches the limitations of claim 7 as set forth above.  Althoff teaches the projecting portion is arranged along a circumferential portion of the blank in a successive manner [0071, Fig. 9]. 
Althoff discloses the claimed invention except for the holding member having a ring shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a ring shaped holding member, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 9, Althoff teaches the limitations of claim 7 as set forth above.  Althoff further teaches the workpiece body comprises a first surface, accessed from the top of the holder, and a second surface arranged on a side opposite to the first surface accessed from the bottom of the holder, the circumferential portion is arranged between the first surface and the second surface, the projecting portion comprises a third surface directed in the same direction as the first surface, a fourth surface directed in the same direction as the second surface, and a fifth surface connecting the third surface and the fourth surface, and the holding member covers at least one part of the fifth surface [0071, Fig. 9].

In regards to claim 10, Althoff teaches the limitations of claim 9 as set forth above.  Althoff further teaches the holder comprises a first surface directed in the same direction as the third surface of the projecting portion and a second surface directed in the same direction as the fourth surface of the projecting portion [0071, Fig. 9].

In regards to claim 11, Althoff teaches the limitations of claim 9 as set forth above.  Althoff further teaches the first surface of the holding member is present on a side closer to the first surface of the workpiece body than the third surface of the projecting portion [0071, Fig. 9].

In regards to claim 12, Althoff teaches the limitations of claim 9 as set forth above.  Althoff further teaches the second surface of the holding member is present on 


In regards to claim 15, Althoff teaches the limitations of claim 7 as set forth above.  Althoff discloses the claimed invention except for the width of the projecting portions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to width of the projecting portions within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

In regards to claim 16, Althoff teaches the limitations of claim 7 as set forth above.  Althoff further teaches the blank comprising projecting portions (77) from a central area of the blank body in a thickness direction [0071, Fig. 9].

In regards to claim 17, Althoff teaches the limitations of claim 7 as set forth above.  Althoff further teaches the blank is by machining the workpiece body and comprises a machined item connected to the projecting portion of the workpiece body as the machining takes place against surfaces of the blank spaced from the connection with the support body [0008-0009, claims 33 and 35].

In regards to claim 18, Althoff discloses the claimed invention except for the limitation that the holding member is 2 or more parts. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the holding member of 2 or more parts, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 
Adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). 
Making portable, integral, separable, or adjustable. In re Lindberg 93 USPQ 23; In re Larson et al. 144 USPQ 347; In re Dulberg 129 USPQ 348; In re Stevens 101 USPQ 284.

In regards to claim 22, Althoff further teaches the holding member is jointed to the blank with an adhesive material [0033].

In regards to claim 23, Althoff further teaches the holding member directly contacts the workpiece body in an interlocking mechanical holding relationship [0021, 0066].

In regards to claim 24, Althoff further teaches the holding member is made of plastic [0028].

Claims 20, 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff,  as applied to claim 1 above, and further in view of Gubler et al. (US 2010/0028836).

In regards to claim 20, Althoff is silent to the material of the dental blank.
Gubler teaches a process for producing dental prostheses [Title].  Gubler teaches the blank is a ceramic material [0005, Claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic blank of Gubler as the blank of Althoff.  One would have been motivated to do so as it would be the simple substitution for one known dental blank for another and thus one would to obtain predictable results.

In regards to claim 21, Gubler further teaches the blank is a zirconium oxide which has not been subjected to a final sintering and thus the crystal grains are not completely sintered [0008-009, Claims 8, 11-12].

In regards to claim 31, Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].

Claim 1-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Filser et al. (US 2004/0072121) [IDS dated: 10/02/2018], herein Filser, in view of Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff.
In regards to claim 1, Filser teaches a holding device for a ceramic blank [Title].  The holding member is arranged so as to directly contact over an entire circumference on at least one part of a circumferential portion of the blank body [Abstract, 0009, 0011, Figs. 1-2, 5-6 and 13-15].  The blank body itself comprises at least a one first positioning portion (12) at a part facing the holding member [0009, 0011, Figs. 1-2, 5-6 and 13-15]. The holding member itself comprises a second positioning portion, a recess, engaged with at least one part of the first positioning portion [0053-0054, Fig. 15].    The holding device is held by a machining apparatus [Abstract, 0053, Claim 1].  Filser teaches that information which can be read optically or by machine, in particular the shrinkage factor and/or the green density, is provided on the exposed part of the blank along (12) [Claim 10].  Thus Filser does not teach that the information is given to the holding member.
Althoff teaches a device for producing dental workpieces [Title].  
Althoff further teaches the holding member further includes a barcode which serves to identify the material, dimensions and/or other properties of the blank contained in the holding device [0063, Fig. 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the information to the holder of Filser as taught by Althoff.  As Althoff teaches it is conventionally known to add information to the holder then one would have had a reasonable expectation of success.

In regards to claim 2, Filser further teaches the first positioning portion (12) is convex and the second positioning portion is a recess that is fitted to engage the first positioning portion [0053-0054, Fig. 15].

In regards to claim 3, Filser further teaches the first positioning portion (12) is convex and the second positioning portion is a recess that has a width equivalent to the convex first positioning portion which is inserted into the recess [0053-0054, Fig. 15].

In regards to claim 4, Filser further teaches the first positioning portion (12) is arranged over the entire circumference of the blank body [Figs. 1 and 5-6].

In regards to claim 5, Filser further teaches second positioning portion is a recess/groove into which the first positioning portion is inserted [0053-0054, Fig. 15].

In regards to claim 6, Filser further teaches the first positioning portion is columnar shape [Figs. 1-2 and 5-6].

In regards to claim 7, Filser further teaches blank comprises a projection portion (12) arranged in the circumferential portion, with the first positioning portion (for example the face labeled D in Fig 1) arranged on the projecting portion [Figs. 1-2 and 5-6].  The holding member is arranged in at least a projection direction of the projection portion [Fig. 15].

In regards to claim 8, modified Filser teaches the limitations of claim 7 as set forth above.  Filser teaches the projecting portion is arranged along a circumferential portion of the blank in a successive manner [Figs. 1, 5-6]. 
Filser discloses the claimed invention except for the holding member having a ring shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a ring shaped holding member depending on the shape of the blank, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


In regards to claim 9, modified Filser teaches the limitations of claim 7 as set forth above.  Filser teaches the blank comprises a first surface (for example 10) and a second surface arranged on a side opposite to the first surface, the circumferential portion (12) is arranged between the first surface and the second surface, the projecting portion comprises a third surface directed in the same direction as the first surface, a fourth surface directed in the same direction as the second surface, and a fifth surface connecting the third surface and the fourth surface, and the holding member covers at least one part of the fifth surface [Figs. 5 and 15].

In regards to claim 10, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the holder comprises a first surface directed in the 

In regards to claim 11, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the first surface of the holding member is present on a side closer to the first surface of the workpiece body than the third surface of the projecting portion [Figs. 1-2, 5-6, 10 and 15].

In regards to claim 12, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the fourth surface of the holding member is present on a side closer to the second surface of the workpiece body than the fourth surface of the projecting portion [Figs. 1-2, 5-6, 10 and 15].


In regards to claim 13, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the holding member covers at least one part of the third surface and the fourth surface of the projection portion [Fig. 15].


In regards to claim 14, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the projection portion has a thickness equivalent to that of the holding member [Fig. 15].
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

In regards to claim 15, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches blank has a thickness of 1 to 8 mm and the projecting portion is at most 25 % of the thickness [0011].  This overlaps the claimed range.

In regards to claim 16, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the projecting portion is arranged at the central area of the blank in a thickness direction [Figs. 1-2, 4-5].

In regards to claim 17, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the workpiece body is formed by machining the balance and comprise a machined item connected to the projecting portion [0021-0022, 0050-0053, Figs. 7, 10-11]

In regards to claim 18, Filser further teaches the holder is made of 2 or more parts [0053].

In regards to claim 19, Filser further teaches the holder is made convex and concave parts, i.e. holes and screws, and the screws engage in the holes to fasten the holder [0053].

In regards to claim 20, Filser further teaches the blank is ceramic [Abstract, 0043, 0054].

In regards to claim 23, Filser further teaches the holding member directly contacts the blank body through the projecting portion [Figs. 10, 15].

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Filser et al. (US 2004/0072121) [IDS dated: 10/02/2018], herein Filser, in view of  Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff,  as applied to claim 1 above, and further in view of Gubler et al. (US 2010/0028836).

In regards to claim 21, Filser teaches the blank is ceramic [Abstract, 0002].  However, Fisler does not teach that the blank is semi-sintered.
Gubler teaches a process for producing dental prostheses [Title].  Gubler teaches the blank is a ceramic material [0005, Claim 1].  Gubler further teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic blank of Gubler as the blank of Filser.  One would have been motivated to do so as it would be the simple substitution for one known dental blank for another and thus one would to obtain predictable results.

In regards to claim 31, Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].

Response to Arguments
The double patenting rejections remain as set forth above.
Applicant’s arguments, see Pgs. 1-4, filed 11/04/2021, with respect to the rejection(s) of claims under Gubler in view of Galehr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff and separately Filser et al. (US 2004/0072121) [IDS dated: 10/02/2018], herein Filser, in view of  Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784